Title: To Thomas Jefferson from Gabriel Duvall, 20 December 1806
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear 
                        sir,
                            Comptroller’s Office, Dec. 20. 1806.
                        
                        By perusing the enclosed letter You will perceive—the cause of my submitting it to your consideration.
                        I am with great respect & esteem, Your obedt. servt.
                        
                            G. Duval.
                        
                    